NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       JALEN LEE EDDINS, Appellant.

                             No. 1 CA-CR 18-0502
                               FILED 4-2-2019


           Appeal from the Superior Court in Maricopa County
                      No. CR2016-149246-001 DT
                 The Honorable Joan M. Sinclair, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Offices of Michael J. Dew, Phoenix
By Michael J. Dew
Counsel for Appellant
                            STATE v. EDDINS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge Kenton D. Jones joined.


W I N T H R O P, Judge:

¶1             Jalen Lee Eddins (“Appellant”) appeals his convictions and
probation for two counts of robbery and two counts of burglary in the third
degree. Appellant’s counsel has filed a brief in accordance with Smith v.
Robbins, 528 U.S. 259 (2000), Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), stating he has searched the record on
appeal and found no arguable question of law that is not frivolous.
Appellant’s counsel therefore requests that we review the record for
fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999)
(stating that this court reviews the entire record for reversible error). This
court allowed Appellant to file a supplemental brief in propria persona, but
he has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A). Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶3             In October 2016, a grand jury issued an indictment, charging
Appellant with two counts of armed robbery (Counts I and II), each a class
two felony, in violation of A.R.S. §§ 13-1902 and 13-1904, and three counts
of burglary in the third degree (Counts III, IV, and V), each a class four
felony, in violation of A.R.S. § 13-1506(A)(1). Count V was later dismissed
without prejudice upon the Sate’s motion.

¶4           Before trial, the trial court twice granted defense motions for
a Rule 11 examination of Appellant. See Ariz. R. Crim. P. 11. The first time,
two mental health experts independently examined Appellant, found him


1     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).


                                      2
                            STATE v. EDDINS
                           Decision of the Court

generally uncooperative and likely to be malingering, and opined that he
was fully competent to stand trial. The court then found Appellant
competent to stand trial pursuant to A.R.S. § 13-4510(B). The second time,
the experts’ opinions were split, and the court appointed a third evaluator,
who opined that Appellant was likely not competent to stand trial. The
court found Appellant not competent but restorable, and ordered that he
undergo restoration treatment, after which the court found he was
competent to stand trial.

¶5           At trial, the State presented the following evidence: On
October 17, 2016, the manager of a pharmacy store observed Appellant
behind the register area—a protected, no-entry area of the store in which
customers are not allowed2—with the cashier, who appeared “very scared.”
The manager advised Appellant to leave the register area or the manager
would call the police, but Appellant ignored the manager’s warning and
tugged on the cash register drawer, which he could not open. Appellant
eventually took some tobacco and an energy drink from the protected area
behind the register, and then exited the store. After Appellant left, the
police were called.

¶6         Meanwhile, Appellant walked to a nearby cellphone store.
He went behind the counter in the employees-only area, and the store
manager heard him curse at the cashier and tell her, “Bitch, give me the
money.” Appellant then began opening drawers looking for cash.

¶7             The manager stepped between Appellant and the cashier, and
Appellant then approached the manager and stated he was the owner of
the store and had come in to get money owed to him. The manager told
Appellant to leave the store, but Appellant moved closer and said, “If you
touch me, I will shoot you.” As he said this, Appellant reached for the back
of his pants, simulating he had a gun.

¶8             The manager then told Appellant to take whatever he was
going to take and leave. Appellant took $300 in cash, some wireless
headphones, and speakers from behind the counter, and then left. During
this time, the cashier was hiding behind the manager, shaking, and looked
as if she was going to cry. Both the cashier and manager were nervous and


2      See generally A.R.S. § 13-1501(2) (delineating between shoplifting and
burglary of a retail establishment by specifying that when a person enters
“any unauthorized areas of the premises” during otherwise normal
business hours, he is “[e]nter[ing] or remain[ing] unlawfully” for purposes
of the burglary statute).


                                     3
                            STATE v. EDDINS
                           Decision of the Court

scared that Appellant might shoot them. After Appellant left the store, the
manager called the police.

¶9           Police officers located Appellant at the bus stop next to the
businesses he had robbed and found the property he had taken in his
possession. The officers took Appellant into custody and found the $300 he
had taken from the cellphone store in his pockets. They did not find a gun
on his person or nearby.

¶10           Because no weapon had been found, the State moved to
amend the indictment as to Counts I and II from A.R.S. § 13-1904(A)(1) to
(A)(2) to conform to the evidence, but the court denied the motion. After a
lengthy discussion and agreement between the court and both counsel, the
court instructed the jury that, as to Counts I and II, the armed robbery
charges were no longer before the jury and had been replaced by the lesser-
included charge of robbery for each count. The court also instructed the
jury as to burglary in the third degree for Counts III and IV.

¶11           Appellant chose to be absent for most of the trial and did not
testify. The jury found Appellant guilty of robbery as to Counts I and II
and burglary in the third degree as to Counts III and IV. Although the State
had alleged several aggravating circumstances, no aggravation phase was
conducted. The court suspended sentencing and placed Appellant on
concurrent four-year terms of supervised probation for each count.
Appellant timely appealed.

                                ANALYSIS

¶12          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The
evidence presented at trial was substantial and supports the verdicts.
Appellant was represented by counsel at all stages of the proceedings and
was given the opportunity to speak at sentencing. The proceedings were
conducted in compliance with his constitutional and statutory rights and
the Arizona Rules of Criminal Procedure.

¶13            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.


                                     4
                   STATE v. EDDINS
                  Decision of the Court

                      CONCLUSION

¶14   Appellant’s convictions and probation are affirmed.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                5